DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed July 6, 2021 & December 10, 2020  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The instant claim would be allowable over the prior art of record, because the prior art is silent to a battery cell comprising: a cell body including a spiral wound electrode; and a vapor chamber at least partially embedded within the spiral wound electrode of the cell body; wherein the vapor chamber is configured to transfer heat between the interior of the cell body and a region external to the cell body.
The prior art, such as Fornarelli U.S. Pub. 2019/0037928, teaches battery cell comprising: a cell body (casing that holds batteries 22; Fig. 4) ; and a vapor chamber embedded in the cell body (vaporization chamber 26; Fig. 5; [0046]) ; and a wicking the vapor chamber being configured to transfer heat between the interior of the cell body and a region external to the cell body.
Claims 17-20 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to a method for transferring heat away from or into a battery cell, the battery cell having a cell body including a spiral wound electrode, and a vapor chamber embedded in the cell body, the method comprising: absorbing heat from the cell body, at an evaporation region of the vapor chamber, the vapor chamber at least partially embedded within the spiral wound electrode of the cell body; evaporating a working fluid to a vapor by absorbed heat within the evaporation region of the vapor chamber; and changing phase of the working fluid from liquid to the vapor from evaporation thus taking away the heat, and making the vapor proceed from the evaporation region to a condensation region by means of a pressure difference.  Therefore, the instant claim is patentably distinct from the prior art of record. 
The prior art, such as Fornarelli U.S. Pub. 2019/0037928, teaches battery cell comprising: a cell body (casing that holds batteries 22; Fig. 4) ; and a vapor chamber embedded in the cell body (vaporization chamber 26; Fig. 5; [0046]) ; and a wicking structure within the vapor chamber (wicking structure 32 in vaporization chamber 26; Fig. 7; [0066]).   However, the reference does not teach or suggest evaporating a working fluid to a vapor by absorbed heat within the evaporation region of the vapor chamber; and changing phase of the working fluid from liquid to the vapor from evaporation thus taking away the heat, and making the vapor proceed from the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,818,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap as follows:
Claim 1 of 10,818,987 embraces instant claims 1-2 by necessitating a battery cell comprising: a cell body including a spiral wound electrode; and a vapor chamber at least partially embedded within the spiral wound electrode of the cell body, the vapor chamber configured to transfer heat between the interior of the cell body and a region external to the cell body; and a wicking structure within the vapor chamber.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 & 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli U.S. Pub. 2019/0037928.
With respect to claims 1 & 13, Fornarelli teaches battery cell comprising: a cell body (casing that holds batteries 22; Fig. 4) ; and a vapor chamber in the cell body (vaporization chamber 26; Fig. 5; [0046]) ; and a wicking structure within the vapor chamber (wicking structure 32 in vaporization chamber 26; Fig. 7; [0066]).  Further concerning claim 13, the vapor chamber includes:  a heat pipe casing formed from a heat pipe wall (heating coil with defined walls 34; Fig. 7), vapor chamber forming a stem (vapor chamber 26 forms a stem; Fig. 7), the heat pipe casing is a heat conducting casing that surrounds and houses the wicking structure and extends inward of the cell body (the coil 34 surrounds the base portion of the wicking structure; Fig. 7), and the vapor chamber is connected to the cell body with a vapor-tight seal.  


    PNG
    media_image1.png
    270
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    281
    media_image2.png
    Greyscale
 


    PNG
    media_image3.png
    267
    399
    media_image3.png
    Greyscale


claim 3, a stem extending from the battery cell comprising a portion of the vapor chamber (vaporization chamber 26 forms a stem; Fig. 7; [0066]).  
With respect to claims 4-5, the wicking structure comprises at least one of a wick or a wicking material (e-liquids are absorbed by the wick, thus constituting a wicking material; [0019]). With respect to claim 7, the wicking structure includes at least one vapor channel (the wick 32 is formed in part by vapor chamber 26; Figs. 5 & 7).  
With respect to claim 8, the wicking structure has a ring-shaped cross section (the wicking structure 32 is columnar, and thus has a ring shaped cross section, when the cross section is perpendicular to the columnar length; Fig. 7).  With respect to claim 11, the wicking structure comprises columns running along the vapor chamber (wicking structure 32 is a column and runs along vapor chamber 26; Figs. 4 & 7).  With respect to claim 12, the stem includes a seal to a casing of the cell body (wick 32 includes wick body 38 that seals the battery pack casing; Figs. 5 & 7; [0066]).  With respect to claim 14,  the cell body includes an electrical connection cap  (cell body 10 includes and spiral wound electrodes, any suitable lithium, lithium-ion or nickel-metal hydride being plated or round configuration; [0053]), and the vapor chamber includes a working fluid, capable of undergoing phase changes between liquid and vapor phases (e-liquid that vaporizes; [0045]).  With respect to claim 15, the reference teaches the method of heating the battery cell by applying a heat source to the stem (heating coil employed as the heating source [0026] & [0054]). With respect to claim 16, the references teaches a method of cooling the battery by placing the stem in contact with a substance at a lower temperature than an internal temperature of the cell body (the vaporization device further comprises an airflow aperture; [0026]).
partially embedded in the spiral would electrode (claim 1); the wicking structure extends an entire length of the vapor chamber (claim 6).  
However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the vapor chamber in Fornarelli, such that it is partially partially embedded in the spiral would electrode, as rearrangement of essential working parts of a device is prima facie obvious. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) . 
 	With respect to claim 6 , it would have been obvious to employ the wicking structure to extend the entire length of the vapor chamber as change in size of essential parts of a device is prima facie obvious. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Additionally, the skilled artisan recognizes that wick length directly effects the vaporization rate and duration.  
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli U.S. Pub. 2019/0037928 in view of Tucker et al. U.S. Pat. 9,510,623. 
Fornarelli teaches a battery cell including wicking structure 32 (Fig. 7), as described in the rejection recited hereinabove.
The reference does not teach that the wicking structure has a radial-spoked shaped cross section (claim 9); or a radial spoked cross section (claim 10).  
	Tucker teaches that is well known in the art to employ wicking structures in various shapes including cross sections of cross shaped (claim 9) and y-shaped (a Y is radially spoked, claim 10).  See column 5, lines 30-40.
	Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the wicking shapes of Tucker, including cross-shaped and y-shaped cross sections in the wicking structure of Fornarelli, as changes in shape of essential working parts of a device is prima facie obvious.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Additionally, the skilled artisan recognizes that wick shape directly effects the vaporization rate and duration.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722